Citation Nr: 1710861	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a heart disability, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to June 1979 with additional periods of active duty for training between 1993 and 1998, and inactive duty training in 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2013 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the currently diagnosed diabetes mellitus, type II, is as likely as not related to the Veteran's active military service.

2.  A heart disability, to include coronary artery disease (CAD), is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, diabetes mellitus, type II, was incurred in his active military service.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015):

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include an advisement that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

As to the diabetes mellitus claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

By letter dated in February 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his heart disability claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and Social Security Administration (SSA) records, as well as all VA and private treatment records which the Veteran specifically identified and authorized VA to obtain.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his heart disability claim on appeal that need to be obtained.

Pursuant to the November 2013 Board Remand, the Veteran was afforded a VA examination and medical opinion in December 2016.  The report and medical opinion provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that provide the information necessary to render a decision in this appeal.  The Board therefore concludes that the December 2016 VA examination report and medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Neither the Veteran nor his attorney has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Diabetes mellitus, type II

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C) (West 2014); 38 C.F.R. § 3.6(c) (2016); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Evidentiary presumptions, however, including the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to a claim where the Veteran served only on ACDUTRA and had not established any service-connected disabilities from that period); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (noting that "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran contends that he has diabetes mellitus, type II, which is due to his active military service.  For the reasons set forth below, the Board concludes that service connection is warranted.

As indicated above, the Veteran served on active duty from March 1979 to June 1979 with subsequent service in the U.S. Army Reserves.  A VA memorandum dated in January 2017 confirmed periods of active duty for training (ACDUTRA) from June 24, 1993 to June 25, 1993, April 18, 1994 to April 29, 1994, May 13, 1995 to May 27, 1995, April 13, 1996 to April 27, 1996, July 15, 1996 to July 19, 1996, July 15, 1997 to July 20, 1997, July 27, 1997 to August 1, 1997, and June 13, 1998 to June 27, 1998.  A period of inactive duty for training (INACDUTRA) from June 5, 1999 to June 6, 1999 was also confirmed.

As noted, to establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. §§ 3.1(a), (d), 3.6(c); Mercado-Martinez, 11 Vet. App. at 419.  Moreover, "a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection" for chronic diseases under 38 U.S.C.A. § 1112.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of service connection for diabetes as a chronic disease is therefore not for application in this regard.

The Veteran's STRs from his initial period of active duty from March 1979 to June 1979 do not document any report or diagnosis of diabetes mellitus, type II.  With respect to his Reserve service, the Veteran filled out reports of medical history in February 1979, May 1983, July 1984, May 1987, and January 1992, with no indications of diabetes noted by either an examiner or the Veteran.  In an April 1994 examination, the Veteran was issued a glucose, cholesterol, and HDL test.  He indicated he was in good health and took no medication.  In an October 1996 report the Veteran indicated he was taking Glynase because he was over 40, but otherwise in good health.  In April 1998, an initial medical review indicated that the Veteran was taking "Gluco" and Glucotrol.  He was seen in June 1998 for lightheadedness, dizziness, nausea, and tiredness.  It was noted that he was on Glucophage 500 mg 3 times per day.  The examiner explained that the Veteran had been diagnosed as a diabetic for the past two and a half to three years.  He was referred for blood sugar testing.  Post-service treatment records dated in November 2000 documented a history of diabetes mellitus, type II.

The Veteran was initially afforded a VA examination to address the etiology of his diabetes mellitus, type II, in December 2013.  The VA examiner noted the Veteran's report that his diabetes mellitus was diagnosed in 1996 during his service in the Army Reserves.  The examiner reported that, "[i]t is LESS likely as not (a LESS THAN 50 percent probability) that the diabetes is attributable to service, including any period of ACDUTRA or INACDUTRA."  However, in reaching this conclusion, the examiner noted that records show the Veteran was being treated for diabetes mellitus, type II, at the time of his October 1996 medical report.  The examiner explained that the prescribed Glynase "is an oral hypoglycemic agent which belongs to a class of drugs . . . [that] is used with a proper diet and exercise program to control high blood sugar in people with type 2 diabetes."  The examiner continued, "[i]t is unknown why the Veteran's October 1996 medical report is silent for the diagnosis of diabetes mellitus, type II, and indicates that Veteran was taking Glynase because he was 'over 40.'  There is no medical evidence within the literature that age 'over 40' (in the ABSENCE of DM II) is in ANY WAY an indication for the use of this drug."  [Emphasis as in original].  The examiner concluded that the October 1996 Report of Medical History "appears to be completed in a manner in which to disguise the underlying diagnosis of diabetes mellitus, type II."  The examiner additionally noted that the onset date for diabetes mellitus, type II, of 1995 to 1996 is consistent with the Veteran's reported history, as well as the June 1998 medical treatment note for lightheadedness, dizziness, nausea, and tiredness, in which the treatment provider noted that the Veteran had been a diabetic for the prior two and a half to three years.

The Veteran was afforded another VA examination in December 2016, at which time the examiner reported that the Veteran's "diabetes is not due to his active military service unless it can be shown that he was on active duty between 10/5/96 and 4/4/98 with lab reports available for the active duty time period."  The examiner further indicated that the Veteran's diabetes mellitus, type II, was not aggravated by his active military service.  The examiner explained that, as there were no lab reports until 2008, she was unable to "determine any type of trend of diabetes related to service.  The episode of lightheadedness, nausea, and tiredness could have been symptoms of low blood sugar due to having had medication and then done physical exercise with inadequate intake of food."  However, the examiner noted that there was no lab reports available related to this episode.

The Board has reviewed the evidence of record and recognizes that the onset date of the Veteran's diabetes mellitus has not been definitively determined.  Notably, the December 2013 VA examiner seemed to indicate that the Veteran was diagnosed with diabetes mellitus at the time of the October 1996 Report of Medical History.  In addition, the December 2016 VA examiner stated that the Veteran's diabetes is not due to his active military service, unless it can be shown that the served on active duty between October 1996 and April 1998.  To this end, the Board notes that the Veteran did have confirmed ACDUTRA service in July 15, 1997 to July 20, 1997, July 27, 1997 to August 1, 1997, and June 13, 1998 to June 27, 1998.

Overall, the Board finds that the record supports the award of service connection for diabetes mellitus, type II.  Given the Veteran's STRs, post-service treatment records, his credible lay statements, as well as the December 2013 and December 2016 VA medical opinions, the Board finds that the evidence is at least evenly balanced as to whether the diagnosed diabetes mellitus, type II, was incurred while the Veteran was serving on ACDUTRA.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Heart disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or from or aggravation of a pre-existing injury suffered or disease contracted in line of duty.  See 38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

In this matter, the Veteran contends that he developed a heart disability as secondary to his diabetes mellitus.  As described above, the Veteran is now service-connected for diabetes mellitus, type II.  At the outset, the Board observes that the Veteran does not contend, nor does the record demonstrate, that his heart disability had its onset during his military service, to include a period of ACDUTRA, or is otherwise medically related to service.  Rather, the Veteran claims service connection on a secondary basis.  For the reasons set forth below, the Board finds that the evidence of record does not support a finding that the Veteran's heart disability is caused or aggravated by the service-connected diabetes mellitus, type II.

The medical evidence reflects no complaints, findings, or diagnoses pertaining to a heart disability in service.  STRs include no mention of a heart disability.

Post-service private treatment records show that, in October 2000, the Veteran underwent a five vessel coronary bypass graft (CABG) at the Tallahassee Memorial Regional Medical Center after complaining of chest pain, but he denied having had previous similar symptoms.  A diagnosis of CAD was subsequently noted.  See, e.g., the private treatment records dated November 2000.

Pursuant to the November 2013 Board Remand, the Veteran was afforded a VA examination as to his claimed heart disability in December 2013.  The examiner noted that the Veteran was diagnosed with CAD in 2000, after he manifested with symptoms of a heart attack and underwent a CABG.  With respect to the question of nexus, the examiner determined that "[i]t is less likely as not (a less than 50 percent probability)" that the Veteran's heart disability was caused or aggravated by his diabetes mellitus, type II.  The examiner explained, "[p]er medical literature, clinical experience, review of available records, and examination of the Veteran, there is NO objective evidence that the Veteran's CAD s/p. CABG was CAUSED by or AGGRAVATED by his DM type II."  [Emphasis as in original.]  The examiner stated that the Veteran's CAD is more likely due to a combination of non-diabetes mellitus cardiac risk factors including male gender, hypertension, genetics/family history, and exposure to cigarette smoke.  Notably, the examiner then opined, "[i]t is possible that the Veteran's DM II contributed to his CAD; however the exact contribution cannot be determined without resort[ing] to mere speculation."

The Veteran was subsequently afforded another VA examination with medical opinion in December 2016 at which time the examiner determined that the Veteran's heart disability "is less likely as not aggravated by or due to" his diabetes mellitus, type II.  The examiner explained, "[w]hile diabetes is a risk factor for CAD, generally it takes 8 to 10 years for the complications of diabetes to develop."  The examiner further noted that the exact date of the Veteran's diabetes mellitus onset is unknown; however, the examiner stated that, "as best as can be determined with records available, it was sometime between October 5, 1996 and April 4, 1998."  Thus, the examiner opined, "[a]t earliest possible date of diabetes onset CAD was found 4 years afterward - insufficient time for vascular complications to develop.  The Veteran has done well since his CABG and has not required repeat intervention with surgery or stent placement."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that the December 2013 VA examiner suggested the Veteran's diabetes mellitus could have contributed to his heart disability.  Critically, the December 2013 VA examiner's statement was admittedly speculative and the examiner was unable to determine the "exact contribution" without resorting to mere speculation.  This opinion is therefore of little probative value.  See Nieves-Rodriguez, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Moreover, the December 2013 VA examiner's finding was contradicted by the December 2016 VA examiner who explained that, while diabetes mellitus is a risk factor for CAD, it takes eight to ten years for complications to develop.  As the onset of the Veteran's diabetes mellitus was approximately four years prior to the development of his CAD, the evidence does not support a finding that the service-connected diabetes mellitus caused or contributed to his CAD.  Crucially, the findings of the December 2016 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the December 2016 medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the December 2016 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed heart disability, to include CAD, and the Veteran's service-connected diabetes mellitus, type II, outweighs the medical evidence suggestive of a nexus.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the December 2016 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his heart disability claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the December 2016 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for a heart disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to as to dependent and/or aggravated symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the December 2016 VA examiner who specifically considered the Veteran's lay statements in rendering the negative opinion.  For the reasons discussed above, the Board has assigned the December 2016 VA medical opinion significant probative weight and finds that it outweighs the Veteran's own lay opinion regarding the etiology of his heart disability.  

Based on the above evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability, to include as secondary to the now service-connected diabetes mellitus, type II.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for a heart disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


